DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s response to Office action was received on June 28, 2022.
In response to Applicant’s amendment of the claims, the 112, written description requirement, rejections from the previous Office action have been correspondingly amended, below in this Office action.  Specifically, the 112 rejections of claims 11-20 have been withdrawn.  However, the 112 rejections of claims 1-10 remain, although in an updated form.  The reason that the rejections of claim 1-10 remain is that Applicant did not fully correct the issue in claim 1, from the previous Office action, of the courier computing device displaying the digital image, which Examiner could not find support for in the previous Office action.  See the last paragraph of claim 1, which states:  “responsive to determining that the digital image displayed via the interactive interface of the portable carrier computing device and the digital image displayed via the interactive interface of the customer mobile computing device are the same...”.  Therefore, claims 1-10 remain rejected under 35 U.S.C. 112, written description requirement.
Information Disclosure Statement
Examiner notes that Applicant has cited USPTO Office action(s) in Applicant’s recent information disclosure statement(s) (IDS(s)).  Please note that references cited in such USPTO Office action(s) have not necessarily been considered unless separately cited on an information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, with respect to independent Claim 1, Applicant has amended the claim such that both the carrier and customer devices are provided with the digital image, which they each display.  Then a determination is made whether the images displayed on the two devices are the same image, and, if so, the carrier device displays a notification to release the item.  Examiner searched Applicant’s patent application publication for the following text-strings, looking for support for such amendments, but did not find such support:  “same”, “identical”, “imag”, “picture”, “photo”, “compar”, “match”, “display”, “view”, “screen”, and “present”.  The closest disclosures that Examiner found in the patent application publication for such support were paragraph [0074], Claim 1, and Claim 11.
Paragraph [0074] states:
In various embodiments, once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at Block 550, the carrier will schedule the final delivery of the items via the Mobile Delivery service. The one or more carrier servers 104 may send a notification to the customer indicating the delivery date and time window at Block 560. In various embodiments, the notification may also include a unique human or machine-readable code. The unique human or machine-readable code may be an alphanumeric code, an image, a 1D or 2D barcode, a QR Code, a Maxicode, or the like. When the carrier service provider delivers the item, the carrier service provider may use the human or machine-readable code to confirm the user's identity at Block 570 (via authentication application 440). For example, the customer may retrieve the notification and associated code on a mobile device 101 and the carrier service provider may scan the code with the carrier device 105 or visually inspect the code to confirm the customer's identity. In other embodiments, near field communication protocols may be used to transfer identification information between the user's mobile device 101 and the carrier device 105. In further embodiments, the customer may be given or may select a personal identification number (PIN) which could be used to confirm the customer's identity. In still further embodiments, the customer may communicate a digital image (e.g., portrait of the customer) to the carrier and the carrier service provider may access the digital image using the carrier device 105 to confirm the customer's identity.

Regarding paragraph [0074], the paragraph describes a unique code, which may be an image, being provided to the customer device.  The paragraph then states that, at delivery, the carrier may use the unique code to confirm the user’s identity (presumably the customer).  As an example, the carrier may scan the code with the carrier device or visually inspect the code.  The paragraph then states that NFC may be used to transfer identification information between the user and carrier devices.  In the last sentence, it is stated that the customer may communicate a digital image, such as a portrait of the customer, to the carrier, who may then access the digital image using the carrier device to confirm the customer’s identity.
From the above, we do have disclosure of the customer device being provided with an image, which it may display (see the scanning and visual inspecting).  We also have the carrier device being provided with the image, from the customer device, via such options as scanning, NFC, and communicating a portrait.  However, it does not appear that the carrier device is ever described as displaying the image.  Note that the image information can be used for authentication without ever displaying, such as by image file data comparison in the computing system.  The stated manual visual inspection of the image, in the paragraph, is never described to be via display on the carrier device, and the context favors an interpretation in which that occurs via display on the customer device instead.  The fact that the carrier device receives the image does not mean that it displays it.  Regarding the last sentence of the paragraph, “accessing” an image does not necessarily mean displaying the image; the carrier device could be accessing the image from its memory so as to send the image to a server for confirmation of the user’s identity using that system and the image.
If the image is never displayed on the carrier device, then it follows that the disclosure also does not support comparing the displayed images on both the carrier and customer devices to confirm if the item should be released.  Also, even if one were to interpret the last sentence of the paragraph as the carrier device displaying the customer portrait (which Examiner does not interpret that way), the image in this situation might not even be compared with an image on the customer device for confirmation.  Rather, the image on the carrier device might be compared with the customer’s actual face at delivery.  For at least these reasons, paragraph [0074] does not provide the necessary support.
Claim 1 of Applicant’s patent application publication discloses the customer device receiving an image, which it displays for capture by the carrier device.  The captured image is then compared to another image to determine if they are the same.  The issue here is that the carrier device still never displays the image, much less uses the two displayed images compared against each other (on different devices) to make the confirmation determination.  Claim 11’s issue is similar to Claim 1’s, here.
Dependent claims 2-10 depend from Claim 1 and incorporate the written description issue via such dependencies.
Therefore, Claims 1-10 are rejected under 35 U.S.C. 112, written description requirement.
UPDATE:  It appears that Applicant has attempted to overcome these 112, written description requirement, rejections by amending claim 1 to remove some of the previous recitations of the digital image being displayed on the portable carrier device.  However, these rejections remain because Applicant did not remove all such recitations.  See the last paragraph of claim 1, which states:  “responsive to determining that the digital image displayed via the interactive interface of the portable carrier computing device and the digital image displayed via the interactive interface of the customer mobile computing device are the same...”.  Therefore, claims 1-10 remain rejected under 35 U.S.C. 112, written description requirement.
Allowable Subject Matter
Claims 11-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Lu, US 20100100233 A1 (universal intelligent postal identification code);
b.  Kadaba, US 20050119786 A1 (containerized shipping of mail pieces);
c.  Melechko, US 7962422 B1 (redirection of deliveries).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628